OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
As we recently held in People v Davis (46 NY2d 780), CPL 60.50 does not require corroboration of defendant’s confession to the underlying predicate felony, here attempted robbery. The affirmed factual determination that defendant’s confessions were voluntary places this issue beyond the scope of our review, there being no error of law therein.
*918Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.